 BURNS INTL.SECURITY SERVICES11Burns InternationalSecurityServices,Inc.andLaborers International Union of North America,LocalNo. 1297,AFL-CIO. Case 28-CA-3071January 3, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn July 31, 1974, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief;the General Counsel filedcross-exceptions with a supportingbrief and a briefin answer to Respondent's exceptions;and Respon-dent filed a brief in answer to the General Counsel'scross-exceptions.Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order asmodified herein.The Administrative Law Judge found that Respon-dent violated Section 8(aXl) of the Act by solicitinggrievances in order to induce employees to abandonthe Union and to refrain from seeking a union whichcould be certified to represent guards. We disagree.1.The unlawful solicitation of grievances, asfound by the Administrative Law Judge, was byManager Schofield at a meetingwith employees onJanuary 17, 1974. The purpose of this meeting was todispel rumors being circulated which cast Respon-dent in an unfavorable light and to announce alayoff that was to be effected later in the day. It wasnot the first meeting Schofield held with employeesto "clear the air." Unlike the previous meetings forwhich employees were not paid,thismeeting was aprotracted one, hence the employees were paid fortheir time.Schofield asked for questions or com-ments,but the record in no way establishes that thisconstituted a solicitation of grievances calculated toinduce employees to forsake the Union. In conclud-ing otherwise,the Administrative Law Judge placesiThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d362 (C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings.The General Counsel has excepted to the failure of the Administrativemuch reliance on the portion of the November 15memorandum between members of managementwhich is quoted in his Decision. The memorandum,however, only proposes that the "actual story"regarding"wages and fringes" be properlyexplainedto the employees. There is no suggestion therein forsoliciting grievances and promising improved work-ing conditions as a means of dissuading the employ-ees from seeking union representation.Contrary totheAdministrative Law Judge, therefore, we findthat the General Counsel has not satisfied his burdenof proving the unlawful solicitation of grievances.2.Like the Administrative Law Judge, we findthat Rose Marie Warren was discharged in violationof Section 8(aX3) and (1) of the Act. However, whilewe agree with him that the record establishes thatWarren was discharged on account of her unionactivity,we place no reliance onhis view that"Schofield deliberately construed Bohi's report ofWarren's statement to her to indicate that Warrenpersonally was seeking to have Bums and Schofieldousted from the airport."But, even were we to assume that Head SupervisorBohi reported to Schofield, as Bohi in effect testified,that she had learned from Warren that Warren'sactivity in organizing the employees was fueled by a"personal vendetta"against Schofield and Respon-dent and that Schofield later discharged Warrenupon learning this; and that an employer is entitledto discharge an employee whose union activity isthus motivated, we would still find that the dischargewas unlawful. For, on the basis of the testimonycredited by the Administrative Law Judge, Warrendid not in fact advise Bohi of any such personalanimosity, and her union activity as shown by therecord was wholly protected by the Act.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,Bums International Security Services, Inc.,Phoenix, Arizona, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1.Substitute the following for paragraph 1(c):"(c) Threatening employees with loss of their jobsLaw Judge to find that Respondent's manager, Christian Schofield,violatedSec. 8(axl) by threatening its employees with a loss of jobs when, onJanuary17, 1974,he explained the consequences of unionization.We are,however,finding other instances of unlawful threats ofloss of employmentand we are enjoining such misconduct in our Order. In view thereof, itwould be cumulative to find the additional threat allegedby the GeneralCounsel and it is therefore unnecessary to pass upon it.2SeeN.LRB. v.Burnup and Sims,Inc.,379 U.S. 21(1964).216 NLRB No. I 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDif they select a union as their bargaining representa-tive."2.Delete paragraph 1(d) and reletter the subse-quent paragraphs accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT request employees to engage insurveillance of union activities of their fellowemployees.WE WILL NOT unlawfully interrogate employeesregarding their union activities.WE WILL NOTthreaten employees with loss oftheir jobs if they select a union as their bargainingrepresentative.WE WILL NOTthreaten employees with loss oftheir jobs if they engage in activities on behalf ofLaborersInternationalUnion of North America,Local No. 1297, AFL-CIO, or any other labororganization.WE WILL NOTdiscourage membership in theaforesaid Union,or any other labor organization,by discriminating against employees in regard tohire or tenure of employment or any term orcondition thereof.WE WILL NOT in anyother manner interferewith,restrain,or coerce employees in the exerciseof rightsguaranteedby Section 7 of the Act.WE WILL offer Patricia Gallowayand RoseMarie Warrenimmediate and full reinstatementto their former jobs or, if their jobs no longerexist,to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges,and WE WILL make them whole for anyloss of pay suffered by them by reason of theirdiscriminatory discharges.hereinwas issued on March 18,1974.Thecomplaintalleges that Bums International Security Services, Inc.,hereinafter referred to as Respondent,violated Section8(ax l) and(3) of the Act.Respondent,by itsanswer, asamended,denies that it engaged in conduct violative of theAct.Pursuant to notice,a hearing was held in Phoenix,Arizona,on May 22 and 23,1974, before me. Appearanceswere entered on behalf of the General Counsel andRespondent,and briefs were timely received from saidparties on July 11 and10, 1974,respectively.Upon the entire record1in this proceeding and myobservation of the witnesses as they testified,Imake thefollowing:FINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent,a Delawarecorporation with an office andplace of business located at Phoenix,Arizona, is engagedin the business of furnishingsecurityguards services.During the year preceding the issuance of the complaint,whichperiod isrepresentative of its operations generally,Respondent,in the courseand conductof its businessoperations,performed guard services valued in excess of$50,000 for interstate airline companies within the State ofArizona, at SkyHarbor InternationalAirport, Phoenix,Arizona.Said companies are engaged in interstate trans-portation operations which constitute a link in the chain ofinterstate commerceand they derivea gross revenue inexcessof $50,000 from said operations.Respondent annually furnishesguardservicesvalued inexcess of$50,000 to customers located outside the States ofArizona and Delaware.As admitted by Respondent,it isnow, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDAs is admitted by Respondent,the Union is, and hasbeen at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act .2III.THEUNFAIR LABOR PRACTICESBURNS INTERNATIONALSECURITY SERVICES, INC.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Administrative Law Judge:Based ona charge filedon January 22, 1974, byLaborers Interna-tional Union of North America, LocalNo. 1297,AFL-CIO,hereinafterreferredto as the Union, the complaintErrors in the transcript have been noted and corrected.2The General Counsel apparently concedes that the Umon admits tomembership,and is affiliated directly with an organization which admits toA.The IssuesThe issues are as follows:1.Whether or not Respondent,during the period fromJanuary7, 1974,through January17, 1974,by the conductof three of its admitted supervisors engaged in conductviolative of Section 8(ax 1) of the Act.2.Whether or not, on January17, 1974,RespondentdiscriminatorilydischargedRoseMarie Warren andPatricia Galloway in violation of Section 8(aX3) and (1) ofthe Act.membership,employees other than guards and,therefore,as provided inSec. 9(b)(3) of the Act,cannot be certified as the representative ofemployees for a bargaining unit of guards. BURNS INTL. SECURITY SERVICES13B.Background InformationSince August 6, 1973, and continuing to the date of thehearing, Burns has provided personnel security guards andbaggage inspection services at the east and west wing of theSky Harbor International Airport in Phoenix, Arizona, forits clientsAmerican, Trans World, and Western Airlinesand Hughes Air West pursuant to verbal agreements.Burns obtained said agreements after bidding by Bumsand four other security companies including ContinentalSecurityCompany. Christian Schofield is Respondent'sPhoenix branch manager and represents Respondent in itsdealings with a committee of its clients.The incidents involved in this proceeding relate only toRespondent's operations in the east wing, also referred toherein as the Sterile Concourse. Said east wing is mannedby Respondent's employees 7 days per week and 24 hoursper day in three shifts of 8 hours each starting at 6 a.m.Warren and Galloway, who, as above-mentioned, werealleged to have been discharged for their union activities,were regular full-time employees on the first shift. Duringthe time material herein, 17 employees were regularlyscheduled to work the first shift which required additionalfull-time employees as well as "floaters" who worked on an"on-call" basis. Each shift had a supervisor and, at times,an assistantsupervisor. At all times material herein the firstshift was supervised by Darlene Winton. She, in turn, wassupervised by a head supervisor who, at the time materialherein,was Deborah Bohi. She, in turn, reported toSchofield. Respondent admits that all three are supervisorswithin the meaning of the Act.C.TheUnion OrganizationalActivityAccording to the credited testimony of Warren, in mid-December 1973, a representative of the Union introducedhimself to her and three other employees during one oftheir breaks and asked them if they were interested inunion representation;a meetingwas set up with the unionrepresentative about a week later in the union offices inwhich the employees discussed their grievances anddecided that they would talk to the other girls to see ifthere were enough of them interested; and on January 4,the unionrepresentative brought authorization cards to theairport and asked Warren and several other employeeswhether they were interested.Warren and several of theother girls signed authorization cards and solicited signa-tures. It appears that Warren was the principal leader inthe union organizational drive. Galloway credibly testifiedthat,on January 7, Warren and two other employeesinformed her of the attempt to obtain union representationand asked her if she were interested; she responded in theaffirmativeand attendeda union meetinga day or twolater.She further credibly testified that she distributedauthorization cards to other girls and gave the signed cardstoWarren. Winton credibly testified that she told Schofieldin the first week of January 1974 that the employees wereheatedly discussingunionization.Schofield testified thatprior to their discharge he consideredWarren andGalloway to be among the leaders in the Union'sorganizational drive.D.Violations of Section 8(a)(1)Galloway testified to a conversation she had withWinton on January 7, 1974, in Respondent's office in thewest wing. It appears that Bohi was present at the time.Winton asked her what she had "heard about the union."Galloway's testimony as to what then ensued is as follows:I told her at that point, I really didn't know a lotabout it, but it had been mentioned to me and that Idid know about it. But I didn't really-I wanted toreserve judgment on anything until I could find outwhat was going on.She askedme-she feltthat I was closer to the girlsthan to her, and, of course, the girls weren't going totellher anything. So she asked me to try to obtain,specifically, the name of the union, the name of theman who had approached the girls, the girls' nameswho were involved, specifically the leaders, and when Igot this information to relate it back to her, even if Ihad to falsify myself and go along with the girls andsign a unioncard in order to obtain this information,that was fine.Winton also testified with respect to the incident and hertestimony for the most part corroborates that of Gallowayalthough she placed the date of the incident about January10. It appears that Galloway had a better recollection ofthe exact date and her testimony with respect thereto iscredited.Winton, however, denied that she asked Gallo-way who theinstigatorswere and "to falsify herself bysigning acard to get information about the union."Galloway was the more impressive of the twowitnessesand, therefore, her version of the conversation is credited.It isalleged in paragraph 6(a) of the complaint that:On or about January 7, 1974, Respondent, byDeborah Bohi and Darlene Winton, requested employ-ees to engage in surveillance of the Union activities oftheir fellow employees.Itappears that there is no evidence to support theallegation that Bohi engaged in the alleged conduct and,therefore, that portion of the allegation should be dis-missed.However, it is found that the above-outlinedcredited testimony of Galloway does support the remain-ing portion of the above allegation and it is concluded thatRespondent did, by Winton's conduct attempt to enlistGalloway to engage in surveillance of the union activitiesof her fellow employees in violation of Section 8(a)(1) ofthe Act.Warren testified that on or about January 10 she had aconversation with Winton concerning the Union. Warren'stestimony as to that conversationis asfollows:A. (Continuing.) She came up to me and said,"What's this I hear about a union?" and I said, "Whatdo you mean?" She just more or less asked me, youknow, who wanted it, were the girls for it, who wasramrodding the show, and what benefits would we getout of it. If it was good for our girls, then she was all forit, too. 14DECISIONS OFNATIONALLABOR RELATIONS BOARDQ. (By Mr. Kaplan) What were your responses tothese questions?A. I tried to be a little vague with her because Ididn'twant to specifically name anybody. I didn'tknow what would come out of it. I didn't know why shewas so interested.Itdoes not appear that the above-quoted testimony wascontradicted.When Winton was asked whether she hadever questioned an employee as to how she felt about theUnion she replied that she did not recall. In thecircumstances it appears that the above-quoted testimonyof Warren should be credited and it is concluded therefromthat Respondent, by the conduct of Winton, did engage inunlawful interrogation in violation of Section 8(a)(1) of theAct as alleged in paragraph 6(b).Both Bohi and Warren testified to a conversation theyhad on January 16. Warren testified that she called Bohiover to talk to her and in the course of the conversation shetold Bohi "that the girls wanted a union really bad andthey didn't care how they got it." She further testified thatBohi replied "that if we would get a union in the airlineswould just terminate us, you know, the airlines wouldterminateBurns because we could paralyze the wholeairport."Bohididnot contradict the above-quotedtestimony but, rather, in effect, corroborated it, and it iscredited.The clear and unmistakable inference to bedrawn from Bohi's statement is that the selection of theUnion as the employees' collective-bargaining representa-tivewould inevitably result in Respondent's losing itscontracts with the airlines and the consequent loss of jobsby the employees. This prediction is unsupported byobjective evidence and, therefore, exceeds the boundariesof permissible predictions allowed by Section 8(c) of theAct. Consequently, it is concluded that Bohi's statementconstituted a violation by Respondent of Section 8(a)(1) oftheAct as alleged in paragraph 6(c) of the complaint.N. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575, 616-619(1969);Wilbraham Manufacturing Corporation,167 NLRB333, 336 (1967).In finding the above violations of Section 8(a)(1) of theAct I have not overlooked credited testimony that Wintonand Bohi indicated to employees that if the Union wasgood for the girls, they were for it. This equivocal approvalof the Union did not effectively offset the coerciveconduct.It is allegedthat, on or about January 17, Respondent,by Christian Schofield, violated Section 8(a)(1) of the Actby soliciting grievances from its employees in order toinduce them to abandon their interest in and activities onbehalf of the Union (par. 6(d) of the complaint); bythreatening employees with loss of their jobs if theyselectedthe Unionas their collective-bargaining represent-ative (par. 6(e) of the complaint); and by informing itsemployees of the futility of joining or supporting the Union(par. 6(f)of the complaint).These allegations apparentlyrelate to his meetingwith employees on January 17.It appears that there were two meetings(held with thefirstand second shifts),but evidence was received onlywith respect to the meeting held with the first shift.Although there had been previous meetings with employ-ees, this was the first meeting forwhichthe Respondentpaid employees to attend. Schofield testified that hisreason for paying the employees was that he expected themeeting tobe protracted and that previous meetings hadbeen of short duration. His said testimony is credited.Schofield also testified as to the purpose of calling themeeting, that it was to dispel rumors and to announce thelayoffwhich was to be effected later that day. He alsotestified that he was concerned about the employees'morale and performance and of a possibility of theirengagingin a walkout. While he was very careful to avoidtestifying that he solicited grievances from the employees,it is evident that he managed to elicit their complaints byrequesting their comments. That one of the principalobjectives of calling themeeting was to dissuade theemployees from seeking union representation is evidencedby a memorandum of January 15, 1974, between membersof management which contains the following:We have been through this enough times for you toadvise Chris Schofield what to do. I will be callingSchofield this morning to advise him further just howwe reject these kind of unions. We always can managethat kind of a technical victory, but the problem wouldseem to be the wages and fringes paid at the airport.We have got to get out and talk to these women,explainingwhat the actual story is before they gorunning off to some independent guard union and weget involved in some kind of full blown negotiations. Iam sure you will watch this one closely, as you alwaysdo, and get back with the fact pattern.It is concluded, therefore, that General Counsel sus-tained, by a preponderance of the evidence, the allegationinparagraph 6(d) of the complaint that Respondentviolated Section 8(a)(1) of the Act by soliciting grievancesin order to induce employees to abandon the Union and torefrain from seeking a union which could be certified torepresent guards.Reliance Electric Company,191 NLRB 44(1971);Shulman's Inc. of Norfolk,208 NLRB 772 (1974). Itis noted that he blamed some of the employees' problemson the supervisors and stated that there would be anattempt to correct them. Also, it appears that Respondenthad not previously solicited grievances from employees.Schofield further testified that he explained to theemployees that he was paying as much as he could possiblypay based on what was charged the airlines. His testimonyas to what he stated to the employees continues as follows:Q.Did you explain what might happen if you hadto approach the airlines to ask for more money?A.Yes. I explained that if I had to approach theairlines for more money they would simply not pay it.And I explained also that if I was in a position,forced in a position where I simply had to get moremoney because the employees had put me in a positionwhere I absolutely had to pay more, that either theairlines would just say goodbye to us or I would simplyhave to cancel the job, my service to the airlines,becauseitwould not be profitable at all.The above testimony of Schofield is credited. Schofieldappeared to be unusually sophisticated in labor law for a BURNS INTL. SECURITY SERVICES15layman and it is inferred that he would have refrained frommaking a prediction of employees' loss of jobs, withoutstating the objective basis for it. Consequently, it isconcluded that his above-quoted statements to the employ-eeswere not violative of Section 8(a)(1) of the Act, ascontrasted with the above-mentioned statement by Bohiwhich was found to be violative of the Act.It is noted, however, that Warren further testified asfollows:Yeah;he said,also, withthe layoff and everything,he said that if there were troublemakers on the shiftthat they would be fired and weeded out, and thatbeing in security, if you had caused your formeremployee this much trouble, it would be hard for youto become reemployed, you know, in the security field.The above testimony is credited. It is further noted that thestatement about firing troublemakers was made,accordingtocredited testimony ofWarren, in context with astatementthat he did not have to recognize the Union.3 Itis inferred that the reference to troublemakers was a thinlyveiled allusion to employees who are active on behalf ofthe Union. Thus it is concluded that by his threat to firetroublemakers the Respondent violated Section 8(a)(1) oftheAct,as alleged inparagraph 6(e) of the complaint.There is nothing in the record which apparently relatesto paragraph 6(f) of the complaint alleging that Respon-dent informed its employees of the futility of joining,assisting,or supporting the Union except a statement bySchofield during the course of the meeting that Respon-dent wasnot required to recognize the Union and chosenot to do so. It is apparent that this statement waspredicated on the provision of Section 9(b)(3) of the Actwhich precludes the Board from certifying a union as abargaining representative of a unit of guards if it also hasasmembers nonguard employees.The General Counselapparently concedes that Section 9(b)(3) of the Act isapplicable to the Union involved herein. In the circum-stances such a statement (which correctly states theapplicable law) cannot be found to constitute a violation ofSection 8(a)(1) of the Act. Consequently it is concludedthat General Counsel has failed to prove by a preponder-anceof the evidence the allegation that the Respondentviolated Section 8(a)(1) of the Act by the conduct allegedin paragraph 6(f) of the complaint.E.The Discharges of Galloway and WarrenAccording to Schofield's testimony, it was he whodecided to discharge Galloway and Warren on January 17,1974. It should be noted at the outset that their dischargeswere effected in the context of an effort on the part ofSchofield to discourage employees from seeking unionrepresentation.He testified,in effect,that he discharged Gallowaybecauseshe reported for work on January 1, 1974, in anintoxicated condition.4Schofield credibly testified thatsome timeinDecember 1973 he was informed by theairlines that he had to cut down the number of employeeson each shift. It appears that his contract was on a cost-plus basis and that there was a decrease in the flow ofairline traffic. It further appears that on or about January17, 1974, he decided to reduce the number of employeesper shift from 17 to 13. It is found from credited testimonythatGalloway did report to work on January 1 in abefuddled state and that the employees had been previous-ly warned they would be discharged if they reported unfitto work on January 1. According to Galloway's creditedtestimony, Bohi advised Galloway that Schofield felt itwould be best if she left for the day and that she askedBohi if she were going to be discharged to which Bohireplied"No, definitely not."Also, according to hercredited testimony, Galloway phoned Bohi in the after-noon and asked her if she was still employed byRespondent to which Bohi replied that both she andSchofield felt that Galloway was one of the best employees,that her work was good, that Respondent did not want tolose her, and that she was to report for work the followingmorning.Further, according to Galloway's credited testi-mony, she had a conversation with Schofield on January 2,who assured her that the incident of her intoxication didnot create any problemand, in essence,stated she was toforget the whole matter but to see that it did not happenagain.Itappears from the record that Galloway was agood employee and on occasions had been utilized as anassistantshift supervisor.Schofield testified that he did not discharge her onJanuary 1 for reporting in an intoxicated condition becausehe knew that a layoff wasimminentand because he was inneed of employees. He further testified that when he had tomake a selectionof employees for layoff he decided toincludeGalloway because of the January 1 incident. Itshould be noted at this point that Schofield testified that heleft it to his subordinate supervisors to make the selectionof employees to be laid off except for Galloway andWarren whom he personally selected for termination. Asnoted above, Respondent shifted its position as to thepersonnelaction taken against Galloway, at first contend-ing that shewas laidoff and later that she was dischargedon January 17. It is noted, however, according to thecredited testimony of Galloway that, when Bohi phonedher on the night of January 17, Bohi told her that she wasbeing laid off because of the January 1 incident and thatshe was notdischarged, but might be recalled at a latertime.It is inferredfrom Respondent's conduct at the time ofthe January 1 incidentand the assurancesthatGallowaywas giventhat Respondent had condoned her transgres-sion onJanuary 1. It is inferred, however, that afterSchofieldlearnedthat she was one of the leaders in theunion organizationaldrive he revived the incident as apretext for getting rid of her. It is further inferred from thefact that Respondent hired new employees a week beforeand a weekafter the so-called layoff on January 17 that3Apparently relying on the provision of Sec.9(bX3) of theAct. This17 (whetherGallowaywas discharged on that dateor merelylaid off thenstatement is considered herembelow with respect to the allegation in par.and discharged at a later date),but it appearsfrom the record thatthere was6(f) of the complaint.no intention to recall her afterJanuary 17.4There is confusion in the record as to Respondent's action on January 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent used the pretext of a necessity for a layoff tosubstantiatethe validityof its alleged reason for terminat-ing Galloway.It is concluded that she was discharged on January 17 forher activities on behalf of the Union in violation of Section8(a)(3) and(1) of the Act.Warren testified that she was notified on the night ofJanuary 17 by Bohi that Schofield had decided todischarge her because of her"attitude,"the "things" thatshe had said and her "days off problem.."s The abovetestimony is credited.Schofield testified that he had nointention of terminating Warren until Bohi reported to himon January 17 that Warren stated to her, "The only reasonshe was at the airport was to see you out." Schofieldfurther testified that he made no effort to check withWarren,but relied on Bohi's report.Bohi apparently toldSchofield about the above-mentioned conversation she hadwith Warren on January 16. Bohi testified with respect tothe statement that Warren made to her on that occasion asfollows:Q. (By Mr.Burrows)Miss Bohi, I'm not sure if itwas clearlybroughtout in the conversationof January16th you had withMrs. Warren whereyou told her thatif the girls started pushing a union the airlines may saygoodbye toBums. How didWarren reply to that?A.That she didn'tcare and the girls didn't carebecause theywanted a unionand theywere going toget itone way oranother.Q.Didshe say anything further?A.Yes.Well, that she had talkedwith ContinentalSecuritypeople about the problems at the airport andwithBurns, and thatthey would gladlytake over thejob at anytime; and that it would be a personalvendettato see Chrisand Bumsout of the airport.Warren testified to that portion of the conversation onJanuary 16 as follows:Q.Did you tell her during that conversation thatyou personallywanted BurnsorChris out of theairport?A.No. The only time ImentionedMr. Schofield inthat conversation was Itold her that I thought Chriswas a wiser businessmanthan to let thatsituation get towhere it was.Warren was the more convincing witness and her testimo-ny as to whatshe stated to Bohi is credited. It is inferredthatSchofielddeliberatelyconstruedBohi's report ofWarren'sstatementtoher to indicate thatWarrenpersonallywas seekingto haveBurns andSchofield oustedfrom the airportas a pretext for gettingrid ofWarrenbecauseof her activitieson behalf of the Union. As statedhereinabove,Warren was the principalunionactivist andSchofield was aware of her leading role intheUnion'sorganizationaldrive.It is clearthat, prior thereto, she wasconsideredto be a goodemployee andit appears that on anumberof occasions she had acted as assistant shiftsupervisor.Furthermore,Warren's testimony is creditedthat,inDecember1973, Bohi told her that Schofieldplanned to groom her for assistantsupervisory duties. Itdoes not appear reasonablethat Schofield would havedischarged a good employee becauseof Bohi's report tohim (to which he testified)of remarksWarren made to herwithout checkingitout, had he not wanted to get rid of aprincipal union advocates Furthermore,itisdeemedincredible that Schofieldcould have reasonably believedher activitieson behalf of the Union wereto implement aconspiracy with ContinentalSecurity Company to havethat company replace Respondent at the airport, asRespondent contends.Therefore,it is concludedthatWarren was dischargedon January 17, 1974, in violation of Section 8(aX3) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEAnd Ithink Debbie mentionedjust aboutthe samething to me because we wanted a union.And Isaid thatthe feeling was that the girls didn't care; they wanted arepresentative,and theydidn't care if it meant losingtheir job or not. They justdidn't care.And Ijust explained that to her.Q. (By Mr.Kaplan)Was anythingsaid about avendetta?A.Yes,I said that the girls felt,and theytold me,too, that theyfelt like it was a personal vendetta to getthat unionin. They justwanted itthat bad.Q.Didyou ever tell Debbie thatyou had apersonal vendetta againsteither Chrisor Burns?A.No, I wouldn't say that.a It appears that,early in January 1974,Bohi granted Warren days off onweekends to accommodate her, because,she said,she did not want to loseher as anemployee.Schofield did not testify that the "days off" problemwas a factor in deciding to discharge her.e The disciplinary action taken against Warren as contrasted with thetolerance exhibited toward employee Connie McElroy,who was dischargedafter three instances of insubordination including threats to the lives ofThe unfair labor practices of the Respondent set forth insection III,above,occurring in connection with itsoperations set forth in section I, above,have a close,intimate, and substantial relation to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engagingin the unfair laborpracticesfound herein and take certainaffirmative action,Winton and an assistant supervisor,indicates that the discharge waspredicated on the intensity of Warren's unionadvocacyrather than on heralleged personal vendetta against Schofield and Respondent. It is noted thatinWinton's personnel report on Warren which apparently was written afterher discharge,she mentioned Warren's poor attitude and one of the itemslisted was as follows: "I found out she had a lot to do with trying to form aunion." BURNS INTL. SECURITY SERVICES17as provided in the recommended Order below, designed toeffectuate the policies of the Act.It having been found that Patricia Galloway and RoseMarieWarren were unlawfully discharged on January 17,1974, it will be recommended that Respondent be orderedto offer them immediate and full reinstatement to theirformer jobs, or, if their jobs no longer exist, to substantiallyequivalent positions without prejudice to their seniority orother rights and privileges. It will be further recommendedthat Respondent be ordered to reimburse them for any lossofpay they may have suffered as a result of itsdiscriminatory action against them in the manner set forthinF.W.Woolworth Company,90 NLRB 289, 291-293(1950), together with 6-percent interest thereon in accord-ance withIsisPlumbing & Heating Co.,138 NLRB 716(1962).Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.Respondent, by the conduct of Winton on January'7, 1974, violated Section 8(aXl) of the Act by requesting anemployee toengagein surveillance of the union activitiesof her fellow employees.4.General Counsel has failed to prove by a preponder-ance of the evidence that Respondent, by the conduct ofBohi, violated Section 8(aXl) of the Act as alleged inparagraph 6(a) of the complaint.5.Respondent, by the conduct of Winton on January10, 1974, unlawfully interrogated an employee in violationof Section 8(aXl) of the Act, as alleged in paragraph 6(b)of the complaint.6.Respondent, by the conduct of Bohi on January 16,1974, threatened employees with loss of their jobs if theyelect to have a union represent them,as alleged inparagraph 6(c) of the complaint, in violation of Section8(aXl) of the Act.7.Respondent, by the conduct of Schofield on January17, 1974,violated Section8(aXl) of the Act by solicitinggrievances from its employees in order to induce them toabandon their interest in and activities on behalf of theUnion, as alleged in paragraph 6(d) of the complaint.8.Respondent violated Section 8(a)(l) of the Act bythe conduct of Schofield on January 17 in threateningemployees with loss of their jobs for activities on behalf ofthe Union,as alleged in paragraph 6(e) of the complaint.9.General Counselhas failedto prove by a preponder-ance of the evidence that Respondent violated Section7 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of theRules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and allobjections thereto shall bedeemed waivedfor all purposes.8(a)(l) of the Act by the conduct alleged in paragraph 6(f)of the complaint.10.Respondent violated Section 8(a)(3) and (1) of theAct by discriminatorily discharging Patricia Galloway andRose Marie Warren on January 17, 1974.Upon the foregoing findings of fact, conclusions of lawand upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER?Respondent, Burns International Security Services, Inc.,its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Requesting employees to engage in surveillance ofunion activities of their fellow employees.(b)Unlawfully interrogating employees regarding theirunion activities.(c) Threatening employees with loss of their jobs if theyselect the Union as their bargaining representative.(d) Soliciting grievances from their employees in order toinduce them to abandon their interest in and activities onbehalf of the Union, or any other labor organization.(e) Threatening employees with loss of their jobs if theyengage in activities on behalf of the Union or any otherlabor organization.(f)Discouraging membership in the aforesaid Union, orany other labor organization, by discriminatingagainstemployees in regard to hire or tenure of employment orany term or condition thereof.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Patricia Galloway and Rose Marie Warrenimmediate and full reinstatement to their former jobs, or, iftheir jobs no longerexist,to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges, and make them whole foranyloss of paysufferedby them byreasonof their discriminatorydischarges in the manner set forth in the section hereina-bove entitled "The Remedy."(b)Upon request, make available to the Board or itsagentsfor examination and copying all payroll and otherrecords containinginformation concerning its backpayobligation under this recommended Order.(c)Post at its place ofbusinessin Phoenix, Arizona,copies of the attached notice marked "Appendix."8 Copiesof said notice on forms provided by the Regional Directorfor Region 28, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonablesteps shall be taken by8 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent to insure that said notices are not altered,IT IS FURTHER ORDERED that the allegations in thedefaced,or covered by any other material.complaint of violations of the Act by the conduct of(d)Notify the Regional Director for Region 28, inDeborah Bohi set forth in paragraph 6(a) of the complaintwriting,within 20 days from the date of this Order, whatand the conduct of Schofield set forth in paragraph 6(f) ofsteps Respondent has taken to comply herewith.the complaint should be, and are hereby, dismissed.